Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


DETAILED ACTION

Per Applicant’s Preliminary Amendment 3/16/20
Claim 1 has been canceled.
Claims 2-21 have been newly added.

Claims 2-21 are pending.



Claim Rejections - 35 USC § 103
I.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

II.	Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gold et al (USPN 6,785,786) in view of Ballou Jr. et al (US 2007/0174467).

a.	Per claim 2, Gold et al teaches a method for scheduling secondary copy operations associated with a portable computing device:
monitoring, with a first data agent executing in a portable computing device, storage operations by at least a first application executing on the portable client computing device to identify a first type of data generated by the first application (col.2 lines 34-43, col.6 lines 1-33—primary storage for most recent version of data of specific file types based on database types; col.5 lines 29-42—monitoring by file manager of files to be backed up);

monitoring, with a second data agent executing in the portable computing device, storage operations by at least a second application executing on the portable client computing device to identify a second type of data generated by the second col.6 lines 1-33, col.6 lines 52-63—secondary storage of data for specific file types based on database types);

determining, with a scheduling agent executing in the portable computing device, a first time to perform a secondary copy operation based on a storage policy, the secondary copy operation copies a portion of the first type of data identified by the first data agent and a portion of the second type of data identified by the second data agent to a secondary memory (Figure 6, col.5 lines 16-42, col.7 lines 17-35—scheduling backup according to a network policy set by a network admin and user user); and

monitoring, with the scheduling agent, at least first and second probes to obtain at least a processor utilization parameter, when the processor utilization is below a utilization threshold, the scheduling agent delays the secondary copy operation to a second time after the first time to allow stabilization of the processor utilization parameter obtained by the first and second probes (Figures 4, 7a-7d, 8—scheduling backup to directory with pointers, col.4 line 51-col.5 line 5, col.7 line 66-col.8 line 11—target time delay for protection backup of data; col.4 line 61-col.5 line 23, col.10 lines 8-63—backups can be based on client power-save, system performance and bandwidth utilization threshold parameter).

While Gold et al teach use of a battery power supply and backups done according to the threshold use of the network bandwidth, Gold et al fail to explicitly teach a battery power parameter, when the battery power parameter exceeds a battery threshold such that a delay occurs to allow stabilization of the battery power parameter. However Ballou Jr. et al teach battery supply capacity detection such that based on the  power supply level, emergency conditions are invoked for prioritizing content stored in memory (para 0062).
 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Gold et al and Ballou Jr. et al for the purpose of monitoring a batter power supply to detect when it exceeds a threshold. Monitoring and detecting the state of the battery power supply of a network device is well-known in the art in order to protect the integrity of the data and functionality of the device.
Claims 12 contain limitations similar to claim 2 and are therefore rejected under the same basis.
b.	Per claim 3, Gold et al and Ballou Jr. et al teach the method of claim 2, Gold et al further teach wherein a media agent performs the secondary copy operation at the second time and generates an index of where the portion of the first type of data is stored in the secondary memory (col.5 line 54-col.6 line 13, col.8 lines 12-41, col.12 lines 43-54).
Claim 13 is substantially similar to claim 3 and is therefore rejected under the same basis.
c.	Per claim 4, Gold et al and Ballou Jr. et al teach the method of claim 2, Ballou Jr. et al further teach wherein at least one of the first and second probes is a passive probe (para 0062; Gold et al—col.10 lines 8-63).
Claim 14 is substantially similar to claim 4 and is therefore rejected under the same basis.
d.	Per claim 5, Gold et al and Ballou Jr. et al teach the method of claim 2, Ballou Jr. et al further teach wherein at least one of the first and second probes is an active probe (para 0062; Gold et al—col.10 lines 8-63).
Claim 15 is substantially similar to claim 5 and is therefore rejected under the same basis.
e.	Per claim 6, Gold et al and Ballou Jr. et al teach the method of claim 2, Gold et al further teach wherein the scheduling agent determines whether sufficient battery power exists is based on a connection of the portable client computing device with an A/C power source (col.5 lines 16-23, col.17 lines 35-45; Ballou Jr. et al—para 0062).
Claim 16 is substantially similar to claim 6 and is therefore rejected under the same basis.
f.	Per claim 7, Gold et al and Ballou Jr. et al teach the method of claim 2 wherein a graphical user interface (GUI) allows a user to specify a processor utilization threshold associated with the portable client computing device (Gold et al—col.4 line 51-col.5 line 15, col.10 lines 8-19 and 39-63, col.8 line 65-col.9 line 12—GUI; Ballou Jr. et al—paras 0059, 0095, 117—GUI).
Claim 17 is substantially similar to claim 7 and is therefore rejected under the same basis.
g.	Per claim 8, Gold et al and Ballou Jr. et al teach the method of claim 2, Gold et al further teach wherein a graphical user interface (GUI) allows a user to specify an available storage threshold associated with the portable client computing device, and wherein the scheduling agent determines the second time to perform secondary copy further based at least in part on when on an amount of available storage space associated with the portable client computing device is below a storage threshold (col.4 line 51-col.5 line 15, col.10 lines 8-19 and 39-63, col.8 line 65-col.9 line 12, col.9 line 29-46—user specified load threshold and scheduling backup based on threshold and capacity levels).
Claim 18 is substantially similar to claim 8 and is therefore rejected under the same basis.
h.	Per claim 9, Gold et al and Ballou Jr. et al teach the method of claim 2, Gold et al further teach wherein a graphical user interface (GUI) allows a user to specify a minimal interval between the secondary copy operations, and wherein the associated scheduling agent col.4 line 51-col.5 line 15, col.5 lines 54-67).
Claim 19 is substantially similar to claim 9 and is therefore rejected under the same basis.
i.	Per claim 10, Gold et al and Ballou Jr. et al teach the method of claim 2, Gold et al further teach wherein a graphical user interface (GUI) allows a user to specify a maximum interval between two secondary copy operations, and the associated scheduling agent determines the second time to perform secondary copy based at least in part on the maximum interval (col.4 line 51-col.5 line 15, col.5 lines 54-67).
Claim 20 is substantially similar to claim 10 and is therefore rejected under the same basis.
j.	Per claim 11, Gold et al and Ballou Jr. et al teach the method of claim 2, Gold et al further teach wherein the secondary copy operation copies the first portion of the first type of data when the one or more network connections is a wireless network and a maximum interval between two secondary copy operations has expired (col.12 lines 1-67—secondary copying of the delta data and a predetermined interval threshold of merging old delta expires; Ballou Jr. et al—paras 0097, 0118-119—wireless network connection).
Claim 21 is substantially similar to claim 11 and is therefore rejected under the same basis.



Conclusion
IV.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2011/0022812—monitoring agents for virtual storage resources.
V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448